COCKRILL, C. J. It is unnecessary to inquire whether the action was legally begun by causing a summons to issue for the defendant, upon filing with the justice only a note endorsed paid, upon which the plaintiff appeared as co-maker with the defendant. The justice, before or after issuing the summons, entered a written statement upon his docket to the effect that the plaintiff claimed that he was surety for the defendant on the note filed, that he had paid the sum of $31.00 for him, and brought the suit to recover that amount. Thereafter, the defendant obtained a change of venue, filed this record before a second justice, and entered his appearance to the cause. There is no room to contend that the second justice, who rendered the judgment, had not jurisdiction of a cause plainly stated in writing which was cognizable by him, as well asx of the person of the defendant. The appellant’s contention, therefore, fails, and the judgment is affirmed.